            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MOLCON,                                No. 4:18-CV-00596

           Plaintiff.                          (Judge Brann)

     v.

TIM BETTI,

          Defendant.

                                 ORDER

                            JANUARY 15, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant Tim Betti’s motion for summary judgment, ECF No. 30, is
          DENIED;

    2.    Plaintiff’s complaint, ECF No. 1, is DISMISSED WITHOUT
          PREJUDICE;

    3.    Plaintiff may, within 30 days of the date of this Order, file an
          amended complaint that addresses the deficiencies identified in the
          Court’s accompanying Memorandum Opinion. Failure to file a timely
          amended complaint will be deemed abandonment of this action, and
          Plaintiff’s complaint may be subject to dismissal with prejudice
          without further warning.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
